Case 0:21-cv-60092-RS Document 1 Entered on FLSD Docket 01/15/2021 Page 1 of 14




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                                              CASE NO.:
 HOWARD COHAN,

        Plaintiff,

 vs.                                                           INJUNCTIVE RELIEF SOUGHT


 BOULDER HOTEL CORAL SPRINGS, LLC,
 a Florida Limited Liability Company,
 d/b/a COURTYARD MARRIOTT CORAL SPRINGS,

       Defendant(s).
 ____________________________________/

                                             COMPLAINT

        Plaintiff, HOWARD COHAN (“Plaintiff”), by and through the undersigned counsel,

 hereby files this Complaint and sues BOULDER HOTEL CORAL SPRINGS, LLC, a Florida

 Limited     Liability   Company,    d/b/a   COURTYARD         MARRIOTT        CORAL       SPRINGS

 (“Defendant”), for declaratory and injunctive relief, attorneys’ fees, expenses and costs (including,

 but not limited to, court costs and expert fees) pursuant to 42 U.S.C. § 12182 et. seq., and the 2010

 Americans with Disabilities Act (“ADA”) and alleges as follows:

                                  JURISDICTION AND VENUE

        1.       This is a complaint for breach of contract and injunctive relief seeking enforcement

 of the Settlement Agreement and General Release of Claims (copy attached as Exhibit A) reached

 in the case of HOWARD COHAN v. BOULDER HOTEL CORAL SPRINGS, LLC, 0:19-CV-

 60159-RNS (S.D. Fla.) (dismissed by order upon settlement) which arose out of Plaintiff’s claim

 of discrimination caused by certain barriers encountered by Plaintiff on Defendant’s property that
Case 0:21-cv-60092-RS Document 1 Entered on FLSD Docket 01/15/2021 Page 2 of 14




 prevented Plaintiff from the full and equal enjoyment of a place of public accommodation in

 violation of Title III of the Americans with Disabilities Act.

         2.      This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

 §§ 1331, 343 for Plaintiff’s claims arising under Title 42 U.S.C. § 12182 et. seq., based on

 Defendant’s violations of Title III of the ADA. See also, 28 U.S.C. §§ 2201, 2202, as well as the

 2010 ADA Standards.

         3.      Venue is proper in this Court, FORT LAUDERDALE Division, pursuant to 28

 U.S.C. § 1391(B) and Internal Operating Procedures for the United States District Court for the

 Southern District of Florida in that all events giving rise to the lawsuit occurred in Broward

 County, Florida.

                                                 PARTIES

         4.      Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

 residing in Palm Beach County, Florida.

         5.      Upon information and belief, Defendant is the lessee, operator, owner and lessor of

 the Real Property, which is subject to this suit, and is located at 620 N. University Dr., Coral

 Springs, FL 33071 (“Premises”), and is the owner of the improvements where Premises is located.

         6.      Defendant is authorized to conduct, and is in fact conducting, business within the

 State of Florida.

         7.      Plaintiff is an individual with numerous permanent disabilities including severe

 spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

 spine with nerve root compromise on the right side; a non-union fracture of the left acromion

 (shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

 knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe
Case 0:21-cv-60092-RS Document 1 Entered on FLSD Docket 01/15/2021 Page 3 of 14




 basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms cause

 sudden onsets of severe pain and substantially limit Plaintiff’s major life activities. As such,

 Plaintiff suffered from a “qualified disability” under the ADA. 42 U.S.C § 12101, et seq.

        8.      On September 16, 2018, Plaintiff visited Defendant’s Premises. At the time of

 Plaintiff’s visit to the Premises, Plaintiff required the use of a fully accessible and properly marked

 passenger loading zone, fully accessible restrooms, and fully accessible service and eating areas.

 Plaintiff personally visited the Premises, but was denied full and equal access to and full and equal

 enjoyment of the facilities, services, goods, and amenities within the Premises, even though he

 was a “bona fide patron”.

        9.      Defendant’s Premises is a public accommodation as defined by Title III of the ADA

 and as such is governed by the ADA.

        10.     On or about January 17, 2019, Plaintiff filed a lawsuit against Defendant seeking

 to force Defendant to comply with the ADA and applicable regulations thereto. See HOWARD

 COHAN v. BOULDER HOTEL CORAL SPRINGS, LLC, 0:19-CV-60159-RNS (S.D. Fla.).

        11.     On or about April 17, 2019, Plaintiff’s suit was dismissed upon stipulation and

 notice to the U.S. District Court that the parties had settled.

        12.     In connection with said dismissal, Plaintiff and Defendant entered into a Settlement

 Agreement and General Release of Claims (Exhibit A) on or about March 31, 2019.

        13.     The Settlement Agreement and General Release of Claims required Defendant to

 complete all modifications to the Premises by on or about March 31, 2020.

        14.     Pursuant to the Settlement Agreement, Plaintiff was required to provide Defendant

 written notice of any modifications that were not completed as required. Upon receipt of such
Case 0:21-cv-60092-RS Document 1 Entered on FLSD Docket 01/15/2021 Page 4 of 14




 written notice, Defendant was required to cure any defects within twenty (20) days before Plaintiff

 could move to enforce the Settlement Agreement (See Exhibit A, Paragraph 3).

        15.     Defendant has failed to complete the required modification(s) to the Premises as

 required by the ADA and the Settlement Agreement and General Release of Claims and Defendant

 has failed to give notice of any reasons or documentation for non-compliance.

        16.     Thereafter, Plaintiff personally visited Defendant’s Premises on September 29,

 2020 (and prior to issuing written notice to Defendant).

        17.     Plaintiff required the use of a fully accessible and properly marked passenger

 loading zone, fully accessible restrooms, and fully accessible service and eating areas. Plaintiff

 was denied full and equal access to and full and equal enjoyment of the facilities, services, goods,

 and amenities within the Premises, even though he was a “bona fide patron”.

        18.     On December 2, 2020, Plaintiff provided Defendant with written Notice of Non-

 Compliance of Settlement Agreement, indicating that Plaintiff encountered barriers at Defendant’s

 Premises and that several modifications agreed to by the parties in the Settlement Agreement were

 not completed by the required completion date of March 31, 2020.

        19.     Defendant has failed to complete the required modification(s) to its Premises as

 required by the ADA, the Settlement Agreement, and the notice provided to Defendant, and

 Defendant has failed to give notice of any reasons or documentation for non-compliance.

        20.     Plaintiff, in his individual capacity, has shown that he will absolutely return to the

 Premises and avail himself of the services offered when Defendant modifies the Premises or

 modifies the policies and practices to accommodate individuals who have physical disabilities.
Case 0:21-cv-60092-RS Document 1 Entered on FLSD Docket 01/15/2021 Page 5 of 14




        21.     Plaintiff is continuously aware of the violations at Defendant’s Premises and is

 aware that it would be a futile gesture to return to the Premises as long as those violations exist,

 and Plaintiff is not willing to suffer additional discrimination.

        22.     Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

 result of Defendant’s discrimination until Defendant is compelled to comply with the requirements

 of the ADA.

        23.     Plaintiff would like to be able to be a patron of the Premises in the future and be

 able to enjoy the goods and services that are available to the able-bodied public, but is currently

 precluded from doing so as a result of Defendant’s discriminatory conduct as described herein.

 Plaintiff will continue to be precluded from using the Premises until corrective measures are taken

 at the Premises to eliminate the discrimination against persons with physical disabilities.

        24.     Completely independent of the personal desire to have access to this place of public

 accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the purpose of

 discovering, encountering and engaging discrimination against the disabled in public

 accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

 personally visits the public accommodation; engages all of the barriers to access, or at least of

 those that Plaintiff is able to access; tests all of those barriers to access to determine whether and

 the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

 discrimination; and subsequently returns to Premises to verify its compliance or non-compliance

 with the ADA and to otherwise use the public accommodation as members of the able-bodied

 community are able to do. Independent of other subsequent visits, Plaintiff also intends to visit

 the Premises regularly to verify its compliance or non-compliance with the ADA, and its

 maintenance of the accessible features of Premises. In this instance, Plaintiff, in Plaintiff’s
Case 0:21-cv-60092-RS Document 1 Entered on FLSD Docket 01/15/2021 Page 6 of 14




 individual capacity and as a “tester”, visited Premises, encountered barriers to access at Premises,

 and engaged and tested those barriers, suffered legal harm and legal injury, and will continue to

 suffer such harm and injury as a result of the illegal barriers to access and the ADA violations set

 forth herein. It is Plaintiff’s belief that said violations will not be corrected without Court

 intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

        25.      Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

 Defendant modifies the Premises or modifies the policies and practices to accommodate

 individuals who have physical disabilities to confirm said modifications have been completed in

 accordance with the requirements of the ADA.

                                    COUNT I
                VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

        26.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 25

 above as if fully stated herein.

        27.      On July 26, 1990, Congress enacted the Americans With Disabilities Act (“ADA”),

 42 U.S.C. § 12101 et. seq. Commercial enterprises were provided one and a half (1.5) years from

 enactment of the statute to implement its requirements. The effective date of Title III of the ADA

 was January 26, 1992, or January 26, 1993 if Defendant(s) have ten (10) or fewer employees and

 gross receipts of $500,000.00 or less. See 42 U.S.C. § 12182; 28 C.F.R. § 36.508(a).

        28.      Congress found, among other things, that:

              a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                 this number shall increase as the population continues to grow older;

              b. historically, society has tended to isolate and segregate individuals with disabilities

                 and, despite some improvements, such forms of discrimination against disabled

                 individuals continue to be a pervasive social problem, requiring serious attention;
Case 0:21-cv-60092-RS Document 1 Entered on FLSD Docket 01/15/2021 Page 7 of 14




              c. discrimination against disabled individuals persists in such critical areas as

                 employment, housing, public accommodations, transportation, communication,

                 recreation, institutionalization, health services, voting and access to public services

                 and public facilities;

              d. individuals with disabilities continually suffer forms of discrimination, including

                 outright intentional exclusion, the discriminatory effects of architectural,

                 transportation, and communication barriers, failure to make modifications to

                 existing facilities and practices. Exclusionary qualification standards and criteria,

                 segregation, and regulation to lesser services, programs, benefits, or other

                 opportunities; and,

              e. the continuing existence of unfair and unnecessary discrimination and prejudice

                 denies people with disabilities the opportunity to compete on an equal basis and to

                 pursue those opportunities for which our country is justifiably famous, and accosts

                 the United States billions of dollars in unnecessary expenses resulting from

                 dependency and non-productivity.

 42 U.S.C. § 12101(a)(1)-(3),(5) and (9).

        29.      Congress explicitly stated that the purpose of the ADA was to:

              a. provide a clear and comprehensive national mandate for elimination of

                 discrimination against individuals with disabilities;

              b. provide clear, strong, consistent, enforceable standards addressing discrimination

                 against individuals with disabilities; and
Case 0:21-cv-60092-RS Document 1 Entered on FLSD Docket 01/15/2021 Page 8 of 14




               c. invoke the sweep of congressional authority, including the power to enforce the

                  fourteenth amendment and to regulate commerce, in order to address the major

                  areas of discrimination faced on a daily basis by people with disabilities.

 U.S.C. § 12101(b)(1)(2) and (4).

         30.      Pursuant to 42 U.S.C. § 12182(7), 28 C.F.R. § 36.104 and the 2010 ADA Standards,

 Defendant’s Premises is a place of public accommodation covered by the ADA by the fact it

 provides services to the general public and must be in compliance therewith.

         31.      Defendant has discriminated and continues to discriminate against Plaintiff and

 others who are similarly situated, by denying access to, and full and equal enjoyment of goods,

 services, facilities, privileges, advantages and/or accommodations located at the Premises, as

 prohibited by 42 U.S.C. § 12182 and 42 U.S.C. § 12101 et. seq., and by failing to remove

 architectural barriers pursuant to 42 U.S.C. § 12182(b)(2)(A)(iv).

         32.      Plaintiff has visited Premises, and has been denied full and safe equal access to the

 facilities and therefore suffered an injury in fact.

         33.      Plaintiff would like to return and enjoy the goods and/or services at Premises on a

 spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by the

 Defendant’s failure and refusal to provide disabled persons with full and equal access to its

 facilities. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

 architectural barriers that are in violation of the ADA.

         34.      Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

 of Justice, Office of the Attorney General promulgated Federal Regulations to implement the

 requirements of the ADA. See 28 C.F.R. § 36 and its successor the 2010 ADA Standards ADA

 Accessibility guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. § 36, under which said
Case 0:21-cv-60092-RS Document 1 Entered on FLSD Docket 01/15/2021 Page 9 of 14




 Department may obtain civil penalties of up to $55,000.00 for the first violation and $110,000.00

 for and subsequent violation.

         35.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

 U.S.C. § 12182 et. seq. and the 2010 American Disabilities Act Standards et. seq., and is

 discriminating against Plaintiff as a result of, inter alia, the following specific violations:

         Passenger Drop off Area

               a. Failure to provide a passenger loading zone with an access aisle marked with

                  striping in violation of 2010 ADAAG §§ 209, 209.1, 209.4, 503, 503.1, 503.3 and

                  503.3.3.

         Men’s Restroom ACCESSIBLE STALL

               b. Failure to provide the water closet in the proper position relative to the side wall or

                  partition in violation of 2010 ADAAG §§ 604 and 604.2.

               c. Failure to provide the proper spacing between a grab bar and an object projecting

                  out of the wall (paper towel dispenser) in violation of 2010 ADAAG §§ 609, 609.1

                  and 609.3.

               d. Failure to provide the proper spacing between a grab bar and an object projecting

                  out of the wall (toilet paper dispenser) in violation of 2010 ADAAG §§ 609, 609.1

                  and 609.3.

               e. Failure to provide grab bars at 33 inches minimum and 36 inches maximum above

                  the finished floor measured to the top of the gripping surface in violation of 2010

                  ADAAG §§ 609, 609.4 and 609.7.

               f. Providing grab bars of improper horizontal length or spacing as required along the

                  rear or side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.
Case 0:21-cv-60092-RS Document 1 Entered on FLSD Docket 01/15/2021 Page 10 of 14




                g.   Failure to provide proper signage for an accessible restroom or failure to redirect

                     a person with a disability to the closest available accessible restroom facility in

                     violation of 2010 ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2,

                     703.5 and 703.7.2.1.

                h. Failure to provide flush controls located on the open side of the water closet in

                     violation of 2010 ADAAG §§309, 309.4, 604 and 604.6.

          Lounge Area

                i. Providing counter heights exceeding 36 inches making it impossible to service a

                     person with a disability in violation of 2010 ADAAG §§ 904, 904.4, 904.4.1,

                     904.4.2, 305 and 306.

                j. Failure to provide accessible seating for person(s) with a disability at a bar or

                     adjacent table in the bar area, recreational area or a table area adjacent to a pool for

                     food or beverage service, or at a computer work surface such as in a business center,

                     in violation of 2010 ADAAG §§ 902, 902.1, 902.2, 902.3, 305, 306 and/or §4.32.4

                     of the 1991 ADA Standards.

                k. Failure to provide seating for a person(s) with a disability that has the correct clear

                     floor space for forward approach in violation of 2010 ADAAG §§ 902, 902.2, 305

                     and 306.

          36.        To the best of Plaintiff’s belief and knowledge, Defendant has failed to eliminate

  the specific violations set forth in paragraph 35 herein.

          37.        Although Defendant is charged with having knowledge of the violations, Defendant

  may not have actual knowledge of said violations until this Complaint makes Defendant aware of

  same.
Case 0:21-cv-60092-RS Document 1 Entered on FLSD Docket 01/15/2021 Page 11 of 14




         38.     To date, the readily achievable barriers and other violations of the ADA still exist

  and have not been remedied or altered in such a way as to effectuate compliance with the

  provisions of the ADA.

         39.     As the owner, lessor, lessee or operator of the Premises, Defendant is required to

  comply with the ADA. To the extent the Premises, or portions thereof, existed and were occupied

  prior to January 26, 1992, the owner, lessor, lessee or operator has been under a continuing

  obligation to remove architectural barriers at the Premises where removal was readily achievable,

  as required by 28 C.F.R. §36.402.

         40.     To the extent the Premises, or portions thereof, were constructed for occupancy

  after January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an obligation

  to design and construct such Premises such that it is readily accessible to and usable by individuals

  with disabilities, as required by 28 C.F.R. §36.401.

         41.     Plaintiff has retained the undersigned counsel for the filing and prosecution of this

  action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

  Defendant, pursuant to 42 U.S.C. § 12205.

         42.     All of the above violations are readily achievable to modify in order to bring

  Premises or the Facility/Property into compliance with the ADA.

         43.     In instance(s) where the 2010 ADAAG standard does not apply, the 1991 ADAAG

  standard applies and all of the violations listed in paragraph 35 herein can be applied to the 1991

  ADAAG standards.

         44.     Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

  Plaintiff’s injunctive relief, including an order to alter the Subject Facility to make it readily
Case 0:21-cv-60092-RS Document 1 Entered on FLSD Docket 01/15/2021 Page 12 of 14




  accessible to and useable by individuals with disabilities to the extent required by the ADA and

  closing the Subject Facility until the requisite modifications are completed.

         WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

  injunctive and declaratory relief:

               1. That this Court declares that Premises owned, operated and/or controlled by

                  Defendant is in violation of the ADA;

               2. That this Court enter an Order requiring Defendant to alter its facilities to make

                  them accessible to and usable by individuals with disabilities to the full extent

                  required by Title III of the ADA;

               3. That this Court enter an Order directing the Defendant to evaluate and neutralize

                  its policies, practices and procedures toward persons with disabilities, for such

                  reasonable time so as to allow the Defendant to undertake and complete corrective

                  procedures to Premises;

               4. That this Court award reasonable attorney’s fees, all costs (including, but not

                  limited to the court costs and expert fees) and other expenses of suit to the Plaintiff;

                  and,

               5. That this Court award such other and further relief as it may deem necessary, just

                  and proper.

                                            COUNT II
                                       BREACH OF CONTRACT

         45.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 25

  above as if fully stated herein.

         46.      On or about March 31, 2019, Plaintiff and Defendant entered into a Settlement

  Agreement and General Release of Claims. (Exhibit A). Through this Settlement Agreement and
Case 0:21-cv-60092-RS Document 1 Entered on FLSD Docket 01/15/2021 Page 13 of 14




  General Release of Claims, Defendant agreed to make modifications to Defendant’s Premises as

  outlined in the agreement. The Settlement Agreement and General Release of Claims required

  Defendant to complete all modifications to the Premises by on or about March 31, 2020.

          47.      Plaintiff has performed all conditions precedent to be performed by him under the

  Agreement, including providing notice to Defendant on December 2, 2020 prior to commencing

  this suit.

          48.      Since March 31, 2020, Defendant has failed to complete the modifications

  promised in the Settlement Agreement and General Release of Claims. Specifically, Defendant

  has failed to address the following violations as identified in Exhibit A of the Settlement

  Agreement and General Release of Claims:

                a. Passenger Drop-Off. The Hotel will add an access aisle in the passenger loading
                   zone/pull-up space near the Hotel’s main entrance, marked with striping.
                f. Men’s Restroom Accessible Stall – Grab Bars. The Hotel will install a rear wall
                   grab bar in the men’s lobby restroom accessible stall that is at least 36” long that
                   extends from the centerline of the water closet at least 12” on one side and at least
                   24” on the other side. The top edge of the gripping surface shall be no less than 33”
                   and no more than 36” above the finished floor.
                l. Lounge Area – Lobby. The Hotel will configure the lounge area of the Hotel such
                   that the countertops are part of a service area and the surface top shall not be used
                   as a check-out counter.
                m. Seating Areas. The Hotel will reconfigure the dining area and pool areas of the
                   Hotel so that a minimum of 5% of the available seating in both areas is designated
                   as accessible.
                n. Clear Floor Space. The Hotel will reconfigure the lobby area of the Hotel so that
                   there is clear floor space of at least 30” x 48” at the computer desk area so that there
                   is adequate approach for a patron or guest using a wheelchair.
Case 0:21-cv-60092-RS Document 1 Entered on FLSD Docket 01/15/2021 Page 14 of 14




         49.      Plaintiff has been damaged by Defendant’s breach of the Settlement Agreement

  and General Release of Claims. Specifically, Plaintiff has had to retain the services of the

  undersigned attorney to pursue this action for breach of contract.

         WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

  injunctive and declaratory relief:

               1. That this Court declares that Defendant has failed to comply with the Settlement

                  Agreement and General Release of Claims;

               2. That this Court enter an Order requiring Defendant to alter its facilities to make

                  them accessible to and usable by individuals with disabilities to the full extent

                  required by Title III of the ADA;

               3. That this Court award reasonable attorney’s fees, all costs (including, but not

                  limited to the court costs and expert fees) and other expenses of suit to the Plaintiff

                  and as provided in the Settlement Agreement and General Release of Claims; and,

               4. That this Court award such other and further relief as it may deem necessary, just

                  and proper.

         Dated January 15, 2021.

                                                 Sconzo Law Office, P.A.
                                                 3825 PGA Boulevard, Suite 207
                                                 Palm Beach Gardens, FL 33410
                                                 Telephone: (561) 729-0940
                                                 Facsimile: (561) 491-9459

                                                 By: /s/ Gregory S. Sconzo
                                                 GREGORY S. SCONZO, ESQUIRE
                                                 Florida Bar No.: 0105553
                                                 Primary Email: greg@sconzolawoffice.com
                                                 Secondary Email: alexa@sconzolawoffice.com
